De Haven, J., concurring.
—I concur in the judgment. Under section 1446 of the Penal Code, the justice of the peace, if he desired to enforce the collection of the fine imposed upon the petitioner by imprisonment, should have directed in his judgment that he be imprisoned in the county jail “ until the fine be satisfied in the proportion of one day’s imprisonment for every dollar of the fine,” instead of one day for “ every two dollars of the fine.” But this error of the justice in favor of the petitioner did not make the judgment which he gave wholly void.
I concur in the opinion of Mr. Justice McFarland upon the other points therein discussed.